994 So. 2d 360 (2008)
Leonardo GOMEZ and Gylmar Developments, Inc., Appellants,
v.
GIBRALTAR PRIVATE BANK & TRUST COMPANY, a federal savings bank, Appellee.
No. 3D08-664.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Rehearing Denied November 3, 2008.
George M. Evans, Coral Gables,; Kathleen M. Savor, Hollywood, for appellants.
Friedman & Frost and Paul D. Friedman, Miami, for appellee.
Before WELLS, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Puma Enters. Corp. v. Vitale, 566 So. 2d 1343 (Fla. 3d DCA 1990).